Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed January 4, 2021 is acknowledged.  Claims 1, 7-8, 14, and 16 are amended and claims 17-25 are withdrawn from consideration.  Claims 1-16 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner withdraws all 35 U.S.C. 112 rejections set forth in the previous office action and maintains and further clarifies all other rejections set forth in said office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 11-16 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Han et al., USPA 20070090026 (Han).
Regarding claim 1, Han discloses a biomolecular filter (abstract, figs. 1-2) comprising:
A substrate (figs. 2A-2B) defining:	
A first channel (REF 2-30, fig. 2A, REF 7, fig. 2B, ¶ 0036);
A second channel (REF 2-30, fig. 2A, REF 8, fig. 2B, ¶ 0036) substantially parallel to the first channel;
A filtration stage comprising a plurality of slits extending substantially perpendicular to the first channel and the second channel (i.e. interior array of substrate, fig. 2A, see “sieving matrix”, ¶ 0036) fluidically coupling the first channel to the second channel (fig. 2A-2B), wherein the first channel and the plurality of slits define a channel-slit interface acting as an entropic filter (see “entropic trapping of long DNA, REF ‘b’, fig. 1, ¶ 0036), wherein a respective cross-sectional area of each respective slit of the at least one slit in a plane perpendicular to a long axis of the respective slit is smaller than a cross-sectional area of the first channel in a plane perpendicular to a long axis of the first channel (see “entropic trapping of long DNA, REF ‘b’, fig. 1, ¶ 0036);
At least one inlet port fluidically coupled to the first channel (see “sample injection channels”, ¶ 0036);
At least one recovery port fluidically coupled to the first channel (see “sample injection channels”, ¶ 0036);
At least one purge port fluidically coupled to the first channel at or near a midpoint of the filtration stage (see “sample injection channels”, ¶ 0036); and
At least one filtrate port fluidically coupled to the second channel (see “sample collection channels”, ¶ 0036).
With respect to applicant’s claim language drawn to an inlet port, recovery port, purge port, and filtrate port, the examiner interprets each such port as simply a port or orifice since the claim does not provide additional structure differentiating an inlet port, recovery port, or purge port other than their fluidic interconnection.  Likewise, other than the filtrate port being fluidically coupled to the second channel, there is no claim language differentiating a filtrate port from an inlet port.  As such, the examiner applies the prior art as seen above, where Han discloses multiple channels each having a port, where each port is capable of providing a desired functionality such as being an inlet port, recovery port, purge port, and/or filtrate port.
Regarding claim 2, Han discloses a molecular filter wherein at least one inlet port and the at least one purge port are configured to be fluidically coupled to a fluid source (see “reservoir”, ¶ 0016, 0036).
Regarding claim 3, Han discloses a molecular filter wherein the at least one inlet port, the at least one purge port, and the at least one filtrate port are configured to be electrically connected to a voltage source (¶ 0016, 0037).
Regarding claim 4, Han discloses a molecular filter wherein:
The at least one inlet port comprises a single inlet port (i.e. one among the plurality of “sample injection ports”, ¶ 0036);
The at least one recovery port comprises a single recovery port (i.e. one among the plurality of “sample injection ports”, ¶ 0036);
The at least one purge port comprises a first purge port and a second purge port (i.e. two among the plurality of “sample injection ports”, ¶ 0036);
The single inlet port is fluidically connected to a first end of the first channel (‘right side’ of REF 7, fig. 2B);
The first purge port is fluidically connected to a second end of the first channel (‘left side’ of REF 7, fig. 2B);
The first end is opposite the second end (as seen above);
The second purge port is fluidically connected to an intermediate portion of the first channel (‘middle’ of REF 7, fig. 2B);
And the single recovery port is fluidically connected to the first channel at a location between the second end and the intermediate portion (between the ‘left side’ and ‘middle’ of REF 7, fig. 2B as seen above).
Regarding claim 8, Han discloses a molecular filter wherein the plurality of slits couple the first channel to the second channel in parallel (see rejections above, figs. 2A-B), and wherein the one or more portions of the channel-slit interface are symmetric about the midpoint of the filtration stage (i.e. mid-point channel along REF 2-30, fig. 2A, REF 7).  
Regarding claim 11, Han discloses that the molecular filter is capable of separating long chain DNA molecules (abstract, ¶ 0184).  
Regarding claim 12, Han discloses a molecular filter wherein respective interfaces between the first channel and the respective slits of the at least one slit comprise entropic traps (¶ 0184).
Regarding claim 13, Han discloses a molecular filter wherein at least one of the first channel or the second channel defines a depth between about 100 nm and 10,000 nm (¶ 0077).
Regarding claim 14, Han discloses a molecular filter wherein the at least one slit defines a height between about 1 nm and about 500 nm (see “nanofilter gap thickness”, ¶ 0071).
Regarding claim 15, Han discloses a molecular filter wherein a height of the at least one slit is selected to be smaller than a radius of gyration of a long chain DNA molecule to be isolated using the molecular filter and larger than a radius of gyration of a short chain DNA molecule to be removed using the molecular filter (¶ 0184-0185).
Regarding claim 16, Han discloses a filter system (as relied upon above) comprising:
A substrate (figs. 2A-2B) defining:
A first channel (REF 2-30, fig. 2A, REF 7, fig. 2B, ¶ 0036);
A second channel (REF 2-30, fig. 2A, REF 8, fig. 2B, ¶ 0036);
A first stage comprising at least one slit (i.e. ‘right side’ of interior array of substrate, fig. 2A, see “sieving matrix”, ¶ 0036) fluidically coupling the first channel to the second channel (fig. 2A-2B), wherein a respective cross-sectional area of each respective slit of the at least one slit in a plane perpendicular to a long axis of the respective slit is smaller than a cross-sectional area of the first channel in a plane perpendicular to a long axis of the first channel (see “entropic trapping of long DNA, REF ‘b’, fig. 1, ¶ 0036);
A first purge channel fluidically coupled to the first channel at or near a midpoint of the first stage (i.e. microfluidic channel 2-30 downstream of right-most channel);
A second stage downstream of the first stage along the first channel (i.e. microfluidic channel 2-30 downstream of the first purge channel) wherein the second stage comprises at least one slit (i.e. ‘right 
A second purge channel fluidically coupled to the first channel at or near a midpoint of the first stage (i.e. microfluidic channel adjacent to first purge channel);
At least one inlet port fluidically coupled to the first channel upstream of the first stage along the first channel (i.e. right-most microfluidic channel REF 2-30, fig. 2B, see “sample injection channels”, ¶ 0036);
At least one recovery port fluidically coupled to the first channel downstream of the second stage along the first channel (i.e. left-most microfluidic channel REF 2-30, fig. 2B, see “sample injection channels”, ¶ 0036);
At least one filtrate port fluidically coupled to the second channel (see “sample collection channels”, ¶ 0036).
With respect to applicant’s claim language drawn to an inlet port, recovery port, purge port/channel, and filtrate port, the examiner interprets each such port as simply a port or orifice since the claim does not provide additional structure differentiating an inlet .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ramsey et al., USPA 2014/0272958 (Ramsey).
Regarding claim 5, Han discloses a molecular filter further comprising a voltage source coupled to the at least one inlet port and the at least one filtrate port (¶ 0016, 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Han to include a controller as described in Ramsey in order to provide precise control of voltage and pressure related programs (Ramsey, ¶ 0115).  Furthermore, it would have been obvious to one having ordinary skill in the art to modify the system of Han to include a controller as described in Ramsey since it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Regarding claim 6, Han (in view of Ramsey) discloses a filter wherein the controller is configured to control the voltage and pressure source at the various ports during a sample introduction phase wherein fluidic pressure is applied to push a sample into the inlet port and first channel (¶ 0160) and wherein said controller is configured to control the voltage and pressure source during a filtration phase such that constant voltage is applied between the inlet port and filtrate port during an oscillating pressure scheme (see “continuous-field mode” and “pulse-field operation mode”, ¶ 0160).
Regarding claim 7, Han (in view of Ramsey) discloses a filter capable of applying voltage and oscillating pressure (¶ 0160).  With respect to “filtride concentration”, the examiner notes that such limitation has no structural counterpart and is purely functional.  As such, the examiner does not give patentable weight to the above noted limitation.
Regarding claim 9, limitations drawn to materials worked upon by a recited apparatus are not given patentable weight since they are not structural features of the claimed invention (see MPEP 2115).
Regarding claim 10, Han (in view of Ramsey) discloses a molecular filter wherein the controller is configured to alternate introduction and filtration phases as recited above (¶ 0160). 
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that Han does not explicitly disclose at least one purge port fluidically coupled to the first channel at or near a midpoint of the filtration stage.  The examiner does not find this argument persuasive and directs applicant’s attention to the rejections set forth above.  As seen in the rejections set forth above, the examiner does not consider applicant’s recitation of a purge port, inlet port, recovery port, etc. to differentiate one port from the other since there is no other relation or structural definition to set such ports apart from each other.  Therefore, the examiner interprets applicant’s recitation of a “purge port” to simply be a port among other recited ports.  As seen in the rejections set forth above, Han discloses a filtration stage (central region of 
	Applicant argues that the combination of references does not disclose the features described in claim 6.  The examiner does not find this argument persuasive.  Claim 6 (which depends from claim 4) requires the device to have the capability of selectively applying voltage and/or pressure inputs to the respective ports.  The examiner relies on the recitation of Han disclosing selective electrostatic and hydrostatic forces being applied to the filtration device (¶ 0160).  In supplying a pulse-field operation, voltage/pressure input is varied at different strengths at different intervals.  The examiner interprets this mode of operation to disclose the capability of applying a varied electrostatic input and/or hydrostatic input to the filtration device.  Additionally, in supplying a continuous field operation, constant electrostatic and/or hydrostatic pressure is applied.  The examiner interprets this mode of operation to disclose the capability of constant electrostatic force application.  The examiner maintains that Han discloses the various capabilities recited in claim 6.  Lastly, the examiner reminds applicant that while claim 6 recites various phases (introduction phase, filtration stage), these phases are considered intended use by the examiner since they do not .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779